Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 11 recites “... wherein the first acquisition request is transmitted from a print client using an IPP (Internet Printing Protocol), and wherein the controller configured to, in a case where the image forming apparatus is not set to allow printing using the print client, perform control so as not to provide the Web page even in a case where an HTTP request for accessing a Web page for registering the setting information is accepted from the Web browser.”  There is no apparent disclosure for the limitation language as presented.
The disclosure is objected to because of the following informalities: 
Paragraph 00112, line 2: the “displays communication apparatus 102” appears should read “display communication apparatus 102.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.   Such claim limitation(s) is/are: storage means [storage 114] in claim 1; storage means [storage 114], registration means [CPU 111], first transmission means [communication I/F 123], display control means [CPU 131], second transmission means [? communication I/F 143], third transmission means [? communication I/F 143] in claim 12.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 11 recites “... wherein the first acquisition request is transmitted from a print client using an IPP (Internet Printing Protocol), and wherein the controller configured to, in a case where the image forming apparatus is not set to allow printing using the print client, perform control so as not to provide the Web page even in a case where an HTTP request for accessing a Web page for registering the setting information is accepted from the Web browser.” There is no apparent disclosure as to how this claimed limitation is executed or determined.  There are no drawings nor examples where, when the IPP is used and printing is not allowed and not presenting the registration Web page.  While there may be an infinite number of conceivable scenarios where these requirements exist, it is unknown to only but the inventor what is intended.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "storage means."  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-11 are rejected for failing to remedy the discrepancy of claim 1.
Claims 3, 9 and 11 recites “a print client.”  The “print client” has already been instantiated in claim 1 from which claims 3, 9 and 11 depends.  It is indefinite as to whether the print client of claims 3, 9 and 11 is the same print client of claim 1.  For purposes of examination, the Examiner considers this to be the same print client already instantiated via claim 1.  
Claim 11 recites “... wherein the first acquisition request is transmitted from a print client using an IPP (Internet Printing Protocol), and wherein the controller configured to, in a case where the image forming apparatus is not set to allow printing using the print client, perform control so as not to provide the Web page even in a case where an HTTP request for accessing a Web page for registering the setting information is accepted from the Web browser.” It is unclear and indefinite how these limitations are to be implemented as the disclosure appears to fail to provide any guidance.  In view of the disclosure and for purposes of examination, the Examiner interprets this claim to supposed to mean that even when an acquisition request is from a client even using an IPP, if the client is not set to allow printing access, the page/screen presented for any further printing system access by not providing any further system pages e.g. registration setting page.
Claim limitation “second transmission means and third transmission means” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The communication terminal includes one transmission means that is represented by communication I/F 143.  There are not two transmission means disclosed.  It is unknown which of the two transmission means claimed is the one utilizing the communication I/F 143 and thus what the other transmission means is represented by.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claim 13 is rejected based on its dependency on claim 12.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US PgPub 20150261481) in view of Diaz et al. (US PgPub 20150358505).
Regarding claim 1: Takenaka discloses an image forming apparatus [Figure 1] comprising: 
one or more storage configured to store setting information for collectively setting a plurality of setting contents regarding image formation in print data [image forming apparatus 200 including an authentication control unit 402 controls a database on the HDD 2004 (hereinafter, referred to as user information DB 420). The user information DB 420 stores user information, p0039-0040]; 
a controller including one or more processors [CPU 2001, p0034], 
the controller configured to: register, in response to accepting a registration request issued via an operation by an authenticated user for registering the setting information in the image forming apparatus, the setting information in the storage means such that the stored setting information has a data structure that allows the setting information to be referred to using identification information of the authenticated user [authentication control unit 402 provides user information registering, deleting, and updating functions and the like. The authentication control unit 402 stores the user identifier for uniquely identifying the user in the user information DB 420 ... user mode control unit 404 has a function (hereinafter, referred to as a "user mode") of registering/changing a setting value of the common setting information and the personal setting information ... The setting value storing control unit 403 reflects the setting value as the personal setting value, in a case where the authentication control unit 402 determines that the user is in the logged in state, p0045, p0050-0051 & p0057-0058], and 
acquire, in response to accepting a first acquisition request including identification information of a user from a print client via a network to acquire attribute information regarding image formation allowed to be used by the user, setting information used by the user based on the identification information from the setting information stored in the storage means [setting value storing control unit 403 reads the personal setting value in the setting DB 430 at the time of login, and the personal setting value is reflected on each setting information piece of the image forming apparatus 200 ... The image forming apparatus 200 can independently set customize restriction for the items related to the display on the operation unit 2012, such as the display language, the accessibility, and the initial screen, and for the items related to the job setting, such as the default setting ... The image forming apparatus 200 can set the customize restriction individually for setting items related to functions, p0049, p0128 & p0141]; 
transmit the acquired attribute information including the setting information [the personal setting value is reflected on each setting information piece of the image forming apparatus 200, p0049].
Although Takenaka strongly suggests acquiring attribute information allowed to be used by the user, Takenaka appears to fail to explicitly state such.
Diaz discloses in a related system from the same field of endeavor [Abstract] in response to accepting a first acquisition request including identification information of a user from a print client via a network to acquire attribute information regarding image formation allowed to be used by the user [registry 125 allows an administrator of the network to define the users who are allowed to access the imaging devices in the network, as well as the functions in imaging devices using user credentials such as an account name and/or a user ID paired with a badge ID ... e.g. restrict a user from performing colored printing, or scanning and e-mailing on a particular imaging device ... The badge information may be received after a prompt is displayed in interface 135 of client imaging device 115 that prompts the user to enter badge information such as, for example, swiping the badge on badge reading device 130, prior to allowing the user access to FAC-restricted functions [i.e. printer attributes] in client imaging device 115, p0034 & p0058]. 
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Takenaka the explicit support of acquiring attribute information allowed to be used by the user as disclosed by Diaz because it allows the user’s personalization as taught by Takenaka as well as the administrator’s restrictions as taught by Diaz to be immediately known to the user thereby reducing workload on both.

Regarding claim 3: Takenaka in view of Diaz discloses the image forming apparatus according to claim 1, wherein the controller is configured to, in response to accepting a second acquisition request different from the first acquisition request from a print client via a network to acquire attribute information regarding image formation, transmit attribute information including setting information allowed to be referred to without user authentication [The authentication control unit 402 executes authentication processing (hereinafter, referred to as login) for identifying a user, to determine whether a person operating the image forming apparatus 200 is a proper user of the image forming apparatus 200 ... setting value storing control unit 403 reflects the setting value as the common setting value, in a case where the authentication control unit 402 determines that the user is in the un-logged in state [e.g. non-authorized user], p0040 & p0051].
Diaz discloses request including identification information of a user to acquire attribute information regarding image formation allowed to be used by the user [registry 125 allows an administrator of the network to define the users who are allowed to access the imaging devices in the network, as well as the functions in imaging devices using user credentials such as an account name and/or a user ID paired with a badge ID ... e.g. restrict a user from performing colored printing, or scanning and e-mailing on a particular imaging device ... The badge information may be received after a prompt is displayed in interface 135 of client imaging device 115 that prompts the user to enter badge information such as, for example, swiping the badge on badge reading device 130, prior to allowing the user access to FAC-restricted functions [i.e. printer attributes] in client imaging device 115, p0034 & p0058]. 
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Takenaka the explicit support of acquiring attribute information allowed to be used by the user as disclosed by Diaz because it allows the user’s personalization as taught by Takenaka as well as the administrator’s restrictions as taught by Diaz to be immediately known to the user thereby reducing workload on both.

Regarding claim 4: Takenaka in view of Diaz discloses the image forming apparatus according to claim 3, wherein the setting information allowed to be referred to without user authentication is registered by a user having an administrative authority of the image forming apparatus [The authentication control unit 402 executes authentication processing (hereinafter, referred to as login) for identifying a user, to determine whether a person operating the image forming apparatus 200 is a proper user of the image forming apparatus 200 ... setting value storing control unit 403 reflects the setting value as the common setting value, in a case where the authentication control unit 402 determines that the user is in the un-logged in state [e.g. non-authorized user] ... a user having an administrator authority of the image forming apparatus 200 and the like can change both the setting value of the common setting information and the setting value of the personal setting information, p0040 & p0051-0052].

Regarding claim 5: Takenaka in view of Diaz discloses the image forming apparatus according to claim 3, wherein the attribute information transmitted in response to receiving the first acquisition request further includes setting information allowed to be referred to without user authentication [The authentication control unit 402 executes authentication processing (hereinafter, referred to as login) for identifying a user, to determine whether a person operating the image forming apparatus 200 is a proper user of the image forming apparatus 200 ... setting value storing control unit 403 reflects the setting value as the common setting value, in a case where the authentication control unit 402 determines that the user is in the un-logged in state [e.g. non-authorized user] ... a user having an administrator authority of the image forming apparatus 200 and the like can change both the setting value of the common setting information and the setting value of the personal setting information, p0040 & p0051-0052].

Regarding claim 9: Takenaka in view of Diaz discloses the image forming apparatus according to claim 1, further comprising a printer configured to form an image on a sheet based on print data received from a print client via a network [printing a paper document, p0053].

Regarding claim 12: Takenaka discloses a printing system comprising an image forming apparatus and a communication terminal [Figure 1], 
wherein the image forming apparatus comprises storage means configured to store setting information for collectively setting a plurality of setting contents regarding image formation in print data [image forming apparatus 200 including an authentication control unit 402 controls a database on the HDD 2004 (hereinafter, referred to as user information DB 420). The user information DB 420 stores user information, p0039-0040]; 
registration means configured to, in response to accepting a registration request issued via an operation by an authenticated user for registering the setting information in the image forming apparatus, register the setting information in the storage means such that the stored setting information has a data structure that allows the setting information to be referred to using identification information of the authenticated user [authentication control unit 402 provides user information registering, deleting, and updating functions and the like. The authentication control unit 402 stores the user identifier for uniquely identifying the user in the user information DB 420 ... user mode control unit 404 has a function (hereinafter, referred to as a "user mode") of registering/changing a setting value of the common setting information and the personal setting information ... The setting value storing control unit 403 reflects the setting value as the personal setting value, in a case where the authentication control unit 402 determines that the user is in the logged in state, p0045, p0050-0051 & p0057-0058], and 
first transmission means configured to, in response to accepting a first acquisition request including identification information of a user from the communication terminal via a network to acquire attribute information regarding image formation allowed to be used by the user, acquire setting information used by the user based on the identification information from the setting information stored in the storage means [communication between various portions along a bus as shown in Figure 2 ... setting value storing control unit 403 reads the personal setting value in the setting DB 430 at the time of login, and the personal setting value is reflected on each setting information piece of the image forming apparatus 200 ... The image forming apparatus 200 can independently set customize restriction for the items related to the display on the operation unit 2012, such as the display language, the accessibility, and the initial screen, and for the items related to the job setting, such as the default setting ... The image forming apparatus 200 can set the customize restriction individually for setting items related to functions, p0049, p0128 & p0141], and transmit the attribute information including the setting information [the personal setting value is reflected on each setting information piece of the image forming apparatus 200, p0049],
the communication terminal comprises display control means configured to display a print setting screen on an operation unit [host computer 11 communicates with the image forming apparatus 200 via a network card and a network (which are not illustrated), and displays obtained information on a display. Web browser software can operate on the host computer 11. Thus, the host computer 11 can communicate with the image forming apparatus 200 having a Web server function ... control unit 2000 is further connected to the LAN 2011 and a wide area network (WAN) 2051 to input and output image information and device information to and from an external apparatus [i.e. understood to enable the same functions via browser of such as a host computer as those disclosed if the user was at the image forming apparatus] ... A liquid crystal display unit 301, provided with a touch panel sheet on the liquid crystal display, displays a system operation screen and soft keys, and informs the CPU 2001 of position information of a pressed key of the displayed keys ... user mode control unit 404 displays a setting change screen for changing each of the common setting value and the personal setting value, p0031, p0033, p0037 & p0050], 
second transmission means configured to, in response accepting a predetermined user operation [setting value storing control unit 403 reads the personal setting value in the setting DB 430 at the time of login, and the personal setting value is reflected on each setting information piece of the image forming apparatus 200. Thus, the user can use the image forming apparatus 200 customized in accordance with the personal setting information registered by the user himself, p0049], transmit a registration request, to the image forming apparatus, for registering setting information based on print setting made via the print setting screen [communication between various portions along a bus as shown in Figure 2 ... user mode control unit 404 displays a setting change screen for changing each of the common setting value and the personal setting value ... When the user issues an instruction to change the setting value in each of the setting change screens, the user mode control unit 404 transfers the target setting value to the setting value storing control unit 403. The setting value storing control unit 403 performs reflection of the changed setting value for the setting DB 430 ... the image forming apparatus 200 can switch between registering as the common setting value and registering as the personal setting value for the setting value, for which the change instruction has been received, in accordance with the login state of the user and whether the user is allowed to use the personal setting value, p0050-0051 & p0128], and 
third transmission means configured to transmit, to the image forming apparatus, a first acquisition request including identification information of a user for acquiring attribute information regarding image formation allowed to be used by the user [communication between various portions along a bus as shown in Figure 2 ... setting value storing control unit 403 reads the personal setting value in the setting DB 430 at the time of login, and the personal setting value is reflected on each setting information piece of the image forming apparatus 200 ... the image forming apparatus 200 can switch between changing the common setting value and changing the personal setting value, in accordance with whether the user is allowed to use the personal setting value, p0141].
Although Takenaka strongly suggests acquiring attribute information allowed to be used by the user, Takenaka appears to fail to explicitly state such.
Diaz discloses in a related system from the same field of endeavor [Abstract] wherein a communication terminal in communication with an image forming apparatus [client device 115 in communication with master imaging device 105, p0025] in response to accepting a first acquisition request including identification information of a user from a print client via a network to acquire attribute information regarding image formation allowed to be used by the user [registry 125 allows an administrator of the network to define the users who are allowed to access the imaging devices in the network, as well as the functions in imaging devices using user credentials such as an account name and/or a user ID paired with a badge ID ... e.g. restrict a user from performing colored printing, or scanning and e-mailing on a particular imaging device ... The badge information may be received after a prompt is displayed in interface 135 of client imaging device 115 that prompts the user to enter badge information such as, for example, swiping the badge on badge reading device 130, prior to allowing the user access to FAC-restricted functions [i.e. printer attributes] in client imaging device 115, p0034 & p0058]. 
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Takenaka the explicit support of acquiring attribute information allowed to be used by the user as disclosed by Diaz because it allows the user’s personalization as taught by Takenaka as well as the administrator’s restrictions as taught by Diaz to be immediately known to the user thereby reducing workload on both.

Regarding claim 13: Takenaka in view of Diaz discloses the printing system according to claim 12, wherein each means included in the communication apparatus is realized by a particular print client application embedded in an OS of the communication apparatus [OS program and the various application programs are stored in an external storage device built-in the computer main body. Thus, the CPU of the host computer 11 implements functions of the host computer 11. The host computer 11 communicates with the image forming apparatus 200 via a network card and a network (which are not illustrated), and displays obtained information on a display, p0031].
	Diaz also discloses wherein each means included in the communication apparatus is realized by a particular print client application embedded in an OS of the communication apparatus [FAC application 120 is an application that is installed in the imaging devices in the network for use in setting up a role for each of the imaging devices installed with application 120. As discussed above, the role may refer to a role of the imaging device in method of authenticating a user such as, for example, a master imaging device, a backup imaging device, and a client imaging device, p0027].

Regarding claims 14 and 15: the method and program herein have been executed or performed by the apparatus of claim 1 and are therefore likewise rejected.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US PgPub 20150261481) in view of Diaz et al. (US PgPub 20150358505) and in further view of Takahashi (US PgPub 20110058208).
Regarding claim 2: Takenaka in view of Diaz discloses the image forming apparatus according to claim 1.
Although both Takenaka and Diaz disclose a networked system, neither appear to explicitly disclose wherein the print client is a print client that transmits a print job using an IPP (Internet Printing Protocol) to the image forming apparatus.
Takahashi discloses in a well-known, related system from the same field of endeavor [Abstract] where it is well-known for the print client is a print client that transmits a print job using an IPP (Internet Printing Protocol) to the image forming apparatus [The print request from the terminal 10 may be made by using the IPP (Internet Printing Protocol), p0051].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the system of Takenaka in view of Diaz the utilization of the Internet Printing Protocol when a job is submitted by a print client as disclosed by Takahashi because its being a secure application level protocol used for network printing allows for encryption as discussed by Takahashi in at least paragraph 0051.

Regarding claim 11: Takenaka in view of Diaz and Takahashi discloses the image forming apparatus according to claim 10.
Takahashi discloses wherein the first acquisition request is transmitted from a print client using an IPP (Internet Printing Protocol), and wherein the controller configured to, in a case where the image forming apparatus is not set to allow printing using the print client, perform control so as not to provide the Web page even in a case where an HTTP request for accessing a Web page for registering the setting information is accepted from the Web browser [The access control unit 61 performs user authentication by using user information read by the IC-card reader 70 to determine whether the user is authorized to use the printer 20. The user information includes a user ID identifying a user, a user email address, and access control information. The access control information includes a printer name for identifying a printer 20 usable by the user and print functions permitted to be used with respect to the printer 20. When the user is determined to be an authorized user to use the printer 20, the access control unit 61 registers the user's user ID, email address, and access control information in an authorized printer user list 62a together with the data indicative of the present time.  The authorized printer user list 62a lists valid periods on a user-ID-specific basis with respect to users determined to be authorized printer users where the valid periods indicate periods during which printing is permitted. The authorized printer user list 62a is stored in a memory area 69. Upon expiration of a valid period, the user information is deleted ... The operation page may be a Web page. The operation page provides the functions used to create a print queue at the terminal 10. The period for displaying the page corresponding to the URL requested by the terminal 10 may be limited to the valid period. In such a case, the operation-page displaying unit 66 refers to the authorized printer user list 62a to acquire the valid period of the requested URL, and then compares the valid period with the present time to control display on the terminal 10 [i.e. print queue browser display not presented] ... print request from the terminal 10 may be made by using the IPP (Internet Printing Protocol), p0044-0051 – See interpretation above].
	It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the system of Takenaka in view of Diaz the prevention of providing any setting displays when a client is found to not be a set an allowed user even if the job was submitted via a IPP as disclosed by Takahashi because its prevents the user any further access to the imaging system.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US PgPub 20150261481) in view of Diaz et al. (US PgPub 20150358505) and in further view of Kawai (US PgPub 20180183970).
Regarding claim 6: Takenaka in view of Diaz discloses the image forming apparatus according to claim 1, wherein the controller configured to manage a user who uses the image forming apparatus [CPU 2001 is a controller that controls entirety of the image forming apparatus 200, p0034].  Takenaka further discloses register the setting information in association with a group identified based on the identification information of the authenticated user [The setting value storing control unit 403 reflects the setting value as the personal setting value, in a case where the authentication control unit 402 determines that the user is in the logged in state, p0045, p0050-0051 & p0057-0058] and identify the group of the user based on the identification information included in the first acquisition request for acquiring attribute information regarding image formation allowed to be used by the user, and transmits the attribute information including the setting information stored in association with the group [setting value storing control unit 403 reads the personal setting value in the setting DB 430 at the time of login, and the personal setting value is reflected on each setting information piece of the image forming apparatus 200 ... The image forming apparatus 200 can independently set customize restriction for the items related to the display on the operation unit 2012, such as the display language, the accessibility, and the initial screen, and for the items related to the job setting, such as the default setting ... The image forming apparatus 200 can set the customize restriction individually for setting items related to functions, p0049, p0128 & p0141].
	Neither Takenaka nor Diaz appear to explicitly disclose where the user is associated with a group.
Kawai discloses in a related system from the same field of endeavor of [Abstract] managing the user by associating the user with a group [group and users as shown in 528 and 530 in Figure 1, p0035-0036] identifying the group of the user based on the identification information included in the first acquisition request for acquiring attribute information regarding image formation allowed to be used by the user, and transmits the attribute information stored in association with the group [account information that includes an account name specifying a group (“group1”, for example), the account table 530 also correlates member information specifying the account name of an individual user belonging to that group (“user1”, for example) ... when authorization is successful, the server 500 transmits authorized information to the portable terminal 10 ... if the target account information includes the account name of an individual user, the authorized information may include the group name for the group to which the individual user belongs, and the numbers of remaining printing sheets for that group in addition to the numbers of remaining printing sheets for the individual user, p0038 & p0058].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the system of Takenaka in view of Diaz the support for including a group associated with a user wherein the attribute information is associated with the group as disclosed by Kawai because it would reduce workload when restrictions are to be used to set in mass versus all potential users individually.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US PgPub 20150261481) in view of Diaz et al. (US PgPub 20150358505) and in further view of Shozaki (US PgPub 20090213415).
Regarding claim 7: Takenaka in view of Diaz discloses the image forming apparatus according to claim 1, wherein even in a case where the controller accepts a registration request from the authenticated user for registering the setting information [authentication control unit 402 provides user information registering, deleting, and updating functions and the like. The authentication control unit 402 stores the user identifier for uniquely identifying the user in the user information DB 420 ... user mode control unit 404 has a function (hereinafter, referred to as a "user mode") of registering/changing a setting value of the common setting information and the personal setting information ... The setting value storing control unit 403 reflects the setting value as the personal setting value, in a case where the authentication control unit 402 determines that the user is in the logged in state, p0045, p0050-0051 & p0057-0058], the controller does not register the setting information in response to the registration request in a case where a number of pieces of already-registered setting information for use by the user has reached a predetermined upper limit.
	Neither Takenaka nor Diaz appear to disclose wherein the controller does not register the setting information in response to the registration request in a case where a number of pieces of already-registered setting information for use by the user has reached a predetermined upper limit.
	Abe discloses in a related system concerned with a similar problem of limiting the number of customized registered settings wherein the controller does not register the setting information in response to the registration request in a case where a number of pieces of already-registered setting information for use by the user has reached a predetermined upper limit [customized item area A21 is an area that displays a list of one or more objects O22 that respectively correspond to one or more customized items. In the present embodiment, an upper limit value (in the present embodiment, a maximum of three) is set for the number of customized items, p0115].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Takenaka in view of Diaz to support an option to not register the setting information in response to the registration request in a case where a number of pieces of already-registered setting information for use by the user has reached a predetermined upper limit as disclosed by Abe because it allows the user/administrator to determine how many customized registrations are permissible.

Regarding claim 8: Takenaka in view of Diaz discloses the image forming apparatus according to claim 1, wherein the controller configured to, in a case where, when a registration request from the authenticated user for registering the setting information is accepted [authentication control unit 402 provides user information registering, deleting, and updating functions and the like. The authentication control unit 402 stores the user identifier for uniquely identifying the user in the user information DB 420 ... user mode control unit 404 has a function (hereinafter, referred to as a "user mode") of registering/changing a setting value of the common setting information and the personal setting information ... The setting value storing control unit 403 reflects the setting value as the personal setting value, in a case where the authentication control unit 402 determines that the user is in the logged in state, p0045, p0050-0051 & p0057-0058], a number of pieces of already-registered setting information for use by the user has reached a predetermined upper limit, issue a predetermined notification.
Abe discloses in a related system concerned with a similar problem of limiting the number of customized registered settings a number of pieces of already-registered setting information for use by the user has reached a predetermined upper limit, issue a predetermined notification [The message area A23 displays a message for guiding the user how to add and delete customized items, p0115].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Takenaka in view of Diaz to support an option to not register the setting information in response to the registration request in a case where a number of pieces of already-registered setting information for use by the user has reached a predetermined upper limit as disclosed by Abe because it allows the user/administrator to determine how many customized registrations are permissible and issue a predetermined notification when the maximum registrations have already been used.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US PgPub 20150261481) in view of Diaz et al. (US PgPub 20150358505) and in further view of Shozaki (US PgPub 20090213415).
Regarding claim 10: Takenaka in view of Diaz discloses the image forming apparatus according to claim 1, further comprising a Web server [the image forming apparatus 200 having a Web server function, p0031], wherein the Web server is configured to provide, to a Web browser, a Web page for registering the setting information [user mode control unit 404 has a function (hereinafter, referred to as a "user mode") of registering/changing a setting value of the common setting information and the personal setting information ... Web browser software can operate on the host computer 11. Thus, the host computer 11 can communicate with the image forming apparatus 200 having a Web server function described below, by using a predetermined protocol ... the server acts as the authentication server subsequently thereby determining user options, p0031 & p0042-0045].
	Neither Takenaka nor Diaz appear to explicitly disclose providing to a browser, a web page for registering setting information.
	Shozaki discloses in a related system from the same field of endeavor of [Abstract] providing to a browser, a web page for registering setting information [server 200 authorizes users so as to restrict the users who receive the Web service. Thus, in receipt of the transmission request requesting transmission of the print condition setting screen, server 200 transmits a Web page containing an authentication screen for requesting login, prior to transmission of the Web page containing print condition setting screen 300, p0074].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the system of Takenaka in view of Diaz the explicit support for providing data to render a web page as disclosed by Shozaki because it provides the most convenient means for the user who is utilizing a browser they are familiar with to access the network and Web service.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672